Citation Nr: 0406818	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-12 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether VA committed clear and unmistakable error (CUE) 
in the May 1970, in its failure to assign a separate rating 
for peripheral nerve damage related to a shell fragment wound 
of the left hand.  

2.  Whether VA committed CUE error in the May 1970 rating 
decision by its failure to assign separate ratings for scars 
that are residuals of a shell fragment wound of the left 
hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran provided testimony at a June 2003 Travel Board 
Hearing over which the subscribed Veterans Law Judge 
presided.  A transcript of these proceedings has been 
associated with the veteran's claims folder.  

The veteran and his representative are advised that Veterans 
Claim Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) has no application as a matter of law to an 
appellant's CUE attack on a prior rating decision, and thus, 
in this case, the Board will decline to apply the VCAA to the 
appellant's claims.  Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The originating agency granted entitlement to service 
connection for the residuals of a shell fragment wound of the 
left hand and shell fragment wound scar, and assigned 40 
percent and 10 percent ratings, respectively.  



CONCLUSION OF LAW

1.  The originating agency's May 1970 rating decision that 
did not assign a separate rating for peripheral nerve damage 
related to a shell fragment wound of the left hand did not 
contain CUE.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 
C.F.R. § 3.105 (2003).

2.  The originating agency's May 1970 rating decision that 
did not assign separate ratings for scars that are residuals 
of a shell fragment wound of the left hand did not contain 
CUE.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. § 
3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a May 1970 rating decision, service connection was granted 
for residuals of a shell fragment wound of the left hand with 
unfavorable ankylosis, involving the index, middle, ring and 
little fingers.  The veteran was assigned a 40 percent for 
that disability under the provisions of diagnostic code 5217.  
The law in effect at that time provided that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with bones, joints and 
tendons; consequently, muscle injuries of the hand are to be 
rated on limitation of motion, with a minimum rating of 10 
percent.  38 C.F.R. § 4.73, Code 5309 (1970).  A 40 percent 
rating is warranted for unfavorable ankylosis of the index, 
middle, ring and little finger of the minor extremity.  
38 C.F.R. § 4.71a, Code 5217 (1970).  In addition service 
connection was established for a tender scar on the left 
hand, a residual of the shell fragment wound.  An evaluation 
of 10 percent was assigned for that disability.  
Consequently, the veteran was afforded a combined rating or 
50 percent for his service-connected shell fragment wound 
residuals.  The Board observes that the veteran's service 
medical records designated the left upper extremity to be 
"minor", thus indicating that the veteran was right-hand 
dominant.  

CUE

VA rating decisions, which are not timely appealed, are 
considered final and binding in the absence of a showing of 
CUE.  38 C.F.R. § 3.105 (2003).  To establish a valid CUE 
claim, a claimant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 
Vet.App. 310, 313 (1992).  The claimant must assert more than 
a mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet.App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error. Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993).  
If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, a valid claim for CUE has not been asserted.  Hazan 
v. Gober, 10 Vet. App. 511, 523 (1997); Luallen v. Brown, 8 
Vet.App. 92 (1995); Caffrey v. Brown, 6 Vet.App. 377, 384 
(1994).  As noted above, the Court held that in cases in 
which the appellant's claim for CUE is found to be legally 
insufficient, the CUE claim should be dismissed without 
prejudice.  Simmon v. Principi, 17 Vet. App. 104 (2003).  In 
this case, however, the Board finds that the veteran and his 
representative have presented legally sufficient claims for 
CUE.



Contentions

The veteran provided testimony to the effect that he had 
neurological damage in addition to three separate scars as a 
result of a shell fragment wound to the right hand.  It is 
his contention that he should have been afforded compensation 
for the separate and distinct manifestations of the shell 
fragment wound residuals.  While the veteran was service 
connected for ankylosis of the left and was afforded a 
separate rating for a tender scar, he argues that he should 
have been assigned separate ratings for each of the three 
scars of the left hand.  Moreover, the veteran remarks that a 
separate rating should have been provided for his peripheral 
nerve damage.  With respect to nerve damage, he testified 
that at the time of the May 1970 determination, this problem 
involved two fingers of the left hand.  

In essence, the veteran argues that the May 1970 decision 
contains CUE because the originating agency incorrectly 
applied the then-current law and regulations to the facts 
that were known at the time.  He is claiming more than a 
disagreement with how the RO weighed or evaluated the facts 
in the 1970 adjudication or an alleged failure on the part of 
VA to fulfill its duty to assist.  The veteran states that 
the originating agency's failure to assign separate ratings 
for peripheral nerve damage and for all scarring associated 
with the shell fragment wound of the hand and that the 
originating agency constituted CUE.  

Analysis

The Board observes that judicial interpretation of the law 
permits separate ratings to which the veteran has made 
reference.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1994).  Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  The 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. 
 § 4.14.  

Moreover, Esteban, the Court ruled that the veteran, who had 
residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under DC 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  But 
instead, each was separate and distinct in nature. Esteban v. 
Brown, 6 Vet.App. 259, 262 (1994).  

However, the Board observes that this entitlement to separate 
ratings for separate and distinct manifestations of service-
connected is not without restriction.  In the veteran's case, 
the amputation rule has the effect of limiting the scope of 
Esteban.  Found under the provisions of 38 C.F.R. § 4.68, the 
pertinent law provides:  

The combined rating for disabilities of 
an extremity shall not exceed the rating 
for the amputation at the elective level, 
were amputation to be performed.  For 
example, the combined evaluations for 
disabilities below the knee shall not 
exceed the 40 percent evaluation, 
diagnostic code 5165.  This 40 percent 
rating may be further combined with 
evaluation for disabilities above the 
knee but not to exceed the above the knee 
amputation elective level.  Painful 
neuroma of a stump after amputation shall 
be assigned the evaluation for the 
elective site of reamputation.  

38 C.F.R. § 4.68.  

As noted above, the veteran was assigned a 40 percent rating 
for residuals of shell fragment wound and a 10 percent for 
tender scar.  As a consequence, he was assigned a combined 
rating of 50 percent.  See 38 C.F.R. § 4.25 (2003).  The 
Board observes that a 50 percent disability rating was 
provided for amputation of the index, middle, ring and little 
fingers of the minor extremity under the provisions of 
38 C.F.R. § 4.71a, Code 5131 that were in effect at that time 
of the May 1970 rating decision.  

Inasmuch as combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation, the 
originating agency was precluded from providing separate 
ratings for a peripheral nerve deficit and/or additional 
scars in the May 1970.  Consequently, the May 1970 rating 
that did not include separate ratings for peripheral nerve 
damage and separate ratings for left hand scars was not the 
result of error of law or fact.  


ORDER

VA did not commit CUE in the May 1970 by its failure to 
assign a separate rating for peripheral nerve damage related 
to a shell fragment wound of the left hand.  The appeal is 
denied

VA did not committed CUE in the May 1970 rating decision by 
its failure to assign separate ratings for scars that are 
residuals of a shell fragment wound of the left hand.  The 
appeal is denied.  





	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



